Wysocki v Godinho (2020 NY Slip Op 03305)





Wysocki v Godinho


2020 NY Slip Op 03305


Decided on June 12, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 12, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


251 CA 19-00673

[*1]GARY D. WYSOCKI AND MICHELLE WYSOCKI, PLAINTIFFS-RESPONDENTS,
vSTEVEN J. GODINHO AND TIA LAPP, DEFENDANTS-APPELLANTS. (APPEAL NO. 2.) 


LAW OFFICES OF JENNIFER S. ADAMS, YONKERS (KEVIN J. GRAFF OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
COLLINS & COLLINS, LLC, BUFFALO (MICHAEL T. SZCZYGIEL OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Erie County (Mark A. Montour, J.), entered April 8, 2019. The order, among other things, granted the motion of plaintiff for a default judgment against defendant Steven J. Godinho and for partial summary judgment against defendant Tia Lapp. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on June 9, 2020,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: June 12, 2020
Mark W. Bennett
Clerk of the Court